J-S01016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

KAMMERON MCKENZIE

                            Appellant              No. 527 WDA 2014


           Appeal from the Judgment of Sentence February 28, 2014
               In the Court of Common Pleas of Beaver County
             Criminal Division at No(s): CP-04-CR-0000384-2013


BEFORE: GANTMAN, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                      FILED JANUARY 09, 2015

        A jury found Kammeron McKenzie guilty of possession of a controlled

substance (cocaine) with intent to deliver (“PWID”)1, possession of a

controlled substance2, possession of a small amount of marijuana3, carrying

firearms without a license4, persons not to possess a firearm5 and receiving

stolen property6. The trial court sentenced McKenzie to an aggregate term

____________________________________________


1
    35 P.S. § 780-113(a)(30).
2
    35 P.S. § 780-113(a)(16).
3
    35 P.S. § 780-113(a)(31).
4
    18 Pa.C.S. § 6106(a)(1).
5
    18 Pa.C.S. § 6105(a)(1).
6
    18 Pa.C.S. § 3925(a).
J-S01016-15



of 5-10 years’ imprisonment7.            McKenzie filed a timely notice of direct

appeal, and both McKenzie and the trial court complied with Pa.R.A.P. 1925.

For the reasons that follow, we affirm.

       McKenzie and his co-defendant, Anthony Slappy, were tried together.

The trial court accurately recounted the evidence adduced during the

defendants’ trial as follows:

              On December 1, 2012 at approximately 1:30 a.m.,
              Officer David Johnson of the City of Beaver Falls
              Police Department was on patrol in a marked police
              vehicle when he observed what he believed to be
              Anthony Slappy pumping gas into a white Cadillac at
              the A-Plus gas station in Beaver Falls. Officer
              Johnson also observed that another individual he
              could not identify from that distance was in the
              passenger seat of the Cadillac. After pumping the
              gas, the individual that appeared to be Slappy
              entered the driver's side of the Cadillac and exited
              the gas station parking lot.

              As the Cadillac turned onto Eighth Avenue and then
              to 26th Street, Officer Johnson further observed that
              the taillights of the vehicle were not illuminated.
              Officer Johnson then activated the overhead lights of
              his patrol vehicle in an attempt to initiate a traffic
              stop. According to Officer Johnson, the driver of the
____________________________________________


7
  On October 30, 2013, the trial court sentenced McKenzie to an aggregate
term of 7-14 years’ imprisonment. McKenzie filed a timely post-sentence
motion seeking modification of his sentence.           He subsequently filed
supplemental post-sentence motions which included challenges to the
sufficiency and weight of the evidence. On January 30, 2014, the trial court
granted McKenzie’s motion for modification of sentence and denied the
remaining post-sentence motions. On February 28, 2014, the trial court re-
sentenced McKenzie to an aggregate of 5-10 years’ imprisonment. McKenzie
does not raise any challenges to his sentence in this appeal.



                                           -2-
J-S01016-15


          Cadillac started to pull toward the curb but ultimately
          drove back toward the middle of the road and
          continued driving. As a result, Officer Johnson
          activated his siren and notified dispatch that the
          driver was refusing to stop. The driver of the Cadillac
          disregarded the siren and continued traveling south
          on Tenth Avenue. As they approached the
          intersection of Tenth Avenue and 25th Street, it
          appeared to Officer Johnson that the driver
          attempted to make a left turn toward Ninth Avenue,
          but Captain Martin of the Beaver Falls Police
          Department had arrived to intercept the driver at
          Ninth Avenue. The driver continued on Tenth Avenue
          through a ‘Do Not Enter’ sign and onto a one-way
          street. It again appeared to Officer Johnson that the
          driver attempted to turn left at the intersection of
          24th Street and Tenth Avenue, but the driver was
          again blocked by Captain Martin’s police vehicle. The
          driver continued traveling south on Tenth Avenue,
          and, at the intersection of Tenth Avenue and 23rd
          Street, Officer Johnson observed, with the aid of his
          spotlight, the passenger moving around and
          throwing a white object out the window. According
          to Officer Johnson, the road on which the driver was
          traveling ended, and the driver was forced to turn
          left and eventually stop because he was intercepted
          by Captain Martin.

          After stopping the vehicle, Officer Johnson and
          Captain Martin approached the Cadillac with their
          weapons drawn. Officer Johnson approached the
          passenger side of the Cadillac and recognized
          [McKenzie] as the passenger of the vehicle.
          According to Officer Johnson, [McKenzie] was leaning
          to the left and over his seat toward the floor of the
          Cadillac. Officer Johnson ordered [McKenzie] to show
          his hands, and, after initially refusing to comply,
          [McKenzie] raised his hands. Knowing that there
          was an active warrant for [McKenzie]’s arrest, Officer
          Johnson removed [McKenzie] from the inside of the
          Cadillac and took him to the back of the vehicle in
          order to conduct a search for weapons. While doing
          so, Officer Johnson observed a white rock substance
          on the window of the Cadillac. During the frisk,

                                   -3-
J-S01016-15


          [McKenzie] stated that he had ‘a little bit of weed.’
          The search uncovered a small baggy of suspected
          marijuana, $640, and a cell phone. After Captain
          Martin removed the driver who was determined to be
          Anthony Slappy from the Cadillac, the officers
          discovered an unloaded .45 caliber Taurus 24/7 Pro
          firearm on the driver's side of the vehicle. Officer
          Johnson described the location of the firearm as
          follows:

               [W]e did observe that there was a
               firearm also under the, what would be
               the driver's seat post, next to the hump.
               So if I would be sitting in the driver's
               seat, there, like, the bolts where the seat
               is bolted to the floor, there’s a firearm
               that would be slid down on the side of
               the hump right against that post.

          The magazine for the firearm was also located on the
          driver’s side of the vehicle. The officers also found
          another cell phone and a 45 caliber bullet ‘on the
          passenger     floorboard   where   [McKenzie]     was
          seated[].’ In addition, white residue that was later
          determined to be cocaine was found in the vehicle.

          After [McKenzie] and Slappy were arrested and
          secured for transport, Officer Johnson and Captain
          Martin went to the intersection of Tenth Avenue and
          23rd Street where they previously observed a white
          rock substance thrown from the passenger side
          window of the Cadillac. Upon arriving at that
          location, the officers found and collected a plastic
          baggie of suspected crack cocaine as well as several
          solid pieces of suspected crack cocaine of varying
          sizes. These items as well as the evidence obtained
          from the Cadillac were turned over to the police
          department's record custodian, Detective Kevin
          Burau.

          Once the officers returned to the station, the
          suspected marijuana and cocaine were tested,
          yielding positive results for the presence of
          marijuana and cocaine. The officers also determined

                                  -4-
J-S01016-15


              that the Cadillac was registered to Slappy. After the
              Cadillac was impounded, the officers obtained a
              search warrant for the Cadillac. The subsequent
              execution of the search warrant revealed additional
              white, rock-type substances from both the driver and
              passenger sides of the vehicle. Using the serial
              number on the Taurus 24/7 Pro firearm, the officers
              conducted a search of the National Crime
              Information Center database, which revealed that
              someone in Independence Township had reported
              that the firearm had been stolen. The officers also
              determined through an inquiry to the Pennsylvania
              State Police Firearms Unit that neither [McKenzie]
              nor Slappy had a valid license to carry a firearm
              concealed. The firearm as well as the recovered
              ammunition, the suspected controlled substances,
              and DNA samples from [McKenzie] and Slappy were
              subsequently transferred to the Pennsylvania State
              Police for further testing.

Trial Court Opinion, pp. 1-48.

        Several additional facts bear mention.    Joseph Kukosky, a forensic

DNA scientist with the Pennsylvania State Police Crime Lab, testified that

swabs taken from the firearm contained DNA that matched McKenzie’s DNA

profile9.    In addition, both McKenzie and Slappy testified in their own

defense.     McKenzie admitted to possessing the firearm in Slappy’s vehicle

but testified that Slappy had given it to him10. On the other hand, Slappy

testified that he never possessed the firearm and claimed that McKenzie’s
____________________________________________


8
   See also N.T., 9/6/13, pp. 85-98, 104-08, 112-16, 121-27, 160
(testimony cited in trial court opinion).
9
    N.T., 9/9/13, p. 68.
10
     Id., pp. 174-75.



                                           -5-
J-S01016-15


testimony was false11. McKenzie admitted possessing cocaine but claimed it

was for personal use12.        The Commonwealth, however, demonstrated that

McKenzie possessed 10 grams of cocaine mostly in rock form but had no

pipe with which to ingest cocaine13. Additionally, McKenzie was unemployed

at the time of his arrest, but he carried $640.00 in his pocket and possessed

two mobile cellular phones14.

        McKenzie raises three issues in this appeal:

        1. Was the evidence insufficient to convict McKenzie of the possessory
           firearm charges and for receiving stolen property consisting of that
           same gun because of the failure of the Commonwealth to prove
           that the gun was constructively possessed by McKenzie?

        2. Whether the verdict of the jury regarding [PWID] was against the
           weight of the evidence because of trial testimony lacking in indicia
           of that specific intent and direct testimony that the drugs were
           possessed for personal use?

        3. Was it error to qualify DNA Crime Lab witness Robert Kukosky as an
           expert witness by concluding that he had a reasonably specialized
           knowledge as to the subject matter for which he rendered
           testimony?

        McKenzie first argues that the evidence was insufficient to sustain his

convictions for carrying firearms without a license and persons not to

possess firearms, because the Commonwealth failed to prove that he was in
____________________________________________


11
     Id., pp. 212, 214, 217.
12
     Id., pp. 158, 182, 186.
13
     Id., pp. 182, 186; N.T., 9/6/13, pp. 103-06, 110-16, 188.
14
     N.T., 9/9/13, p. 186.



                                           -6-
J-S01016-15



possession of the firearm found in the vehicle during the traffic stop15. Our

standard of review for challenges to the sufficiency of the evidence is well-

settled:

              [W]hether[,] viewing all the evidence admitted at
              trial   in    the  light most     favorable   to  the
              [Commonwealth as the] verdict winner, there is
              sufficient evidence to enable the fact-finder to find
              every element of the crime beyond a reasonable
              doubt. In applying [the above] test, we may not
              weigh the evidence and substitute our judgment for
              the fact-finder. In addition, we note that the facts
              and       circumstances     established     by    the
              Commonwealth need not preclude every possibility
              of innocence. Any doubts regarding a defendant’s
              guilt may be resolved by the fact-finder unless the
              evidence is so weak and inconclusive that as a
              matter of law no probability of fact may be drawn
              from       the    combined     circumstances.    The
              Commonwealth may sustain its burden of proving
              every element of the crime beyond a reasonable
              doubt by means of wholly circumstantial evidence.

Commonwealth v. Troy, 832 A.2d 1089, 1092 (Pa.Super.2003) (citations

omitted).

       The Crimes Code defines carrying firearms without a license as

follows: “Except [for circumstances not relevant herein], any person who
____________________________________________


15
   In his Statement of Questions Presented, McKenzie purports to challenge
the sufficiency of the evidence pertaining to his conviction for receiving
stolen property. Brief For Appellant, p. 4. The argument section in his brief,
however, fails to discuss receiving stolen property. Id., pp. 10-14. Thus, he
has waived his sufficiency challenge with regard to receiving stolen property.
Commonwealth v. Rykard, 55 A.3d 1177, 1190 (Pa.Super.2012)
(appellant waived claim of ineffective assistance of counsel by failing to
argue issue in his brief).



                                           -7-
J-S01016-15


carries a firearm in any vehicle or any person who carries a flrearm

concealed on or about his person, except in his place of abode or fixed place

of business, without a valid and lawfully issued license under this chapter

commits a felony of the third degree.” 18 Pa.C.S. § 6106(a)(1). The Crimes

Code defines the offense of persons not to possess firearms as follows:


            A person who has been convicted of an offense
            enumerated in subsection (b), within or without this
            Commonwealth, regardless of the length of sentence
            or whose conduct meets the criteria in subsection (c)
            shall not possess, use, control, sell, transfer or
            manufacture or obtain a license to possess, use,
            control, sell, transfer or manufacture a firearm in this
            Commonwealth.

18 Pa.C.S. § 6105(a)(1).

      To support a conviction under sections 6106(a)(1) and 6105(a)(1), the

Commonwealth must prove that McKenzie was in possession of the firearm

in question. Because McKenzie was not in physical possession of the firearm

when the police officers spotted it in the vehicle, the Commonwealth must

establish   that   he   had   constructive   possession   of   the   seized   item.

Constructive possession

            is a legal fiction, a pragmatic construct to deal with
            the     realities   of  criminal  law    enforcement.
            Constructive possession is an inference arising from
            a set of facts that possession of the contraband was
            more likely than not. We have defined constructive
            possession as conscious dominion. We subsequently
            defined conscious dominion as the power to control
            the contraband and the intent to exercise that
            control. To aid application, we have held that
            constructive possession may be established by the
            totality of the circumstances.

                                      -8-
J-S01016-15



Commonwealth v. Brown, 48 A.3d 426, 430 (Pa.Super.2012).

     The trial court persuasively reasons that there was “ample” evidence

of McKenzie’s constructive possession of the firearm:

           Based on a review of the exhibits, the firearm as well
           as the other contraband was in plain view of the
           occupants of the vehicle. Officer Johnson testified
           that the firearm was found under the driver’s seat
           near the middle of the vehicle. The jury could infer
           from this testimony that, based on the location of
           the firearm, [McKenzie] had the power to control the
           firearm. Officer Johnson also testified that, prior to
           discovering the firearm, he observed [McKenzie]
           leaning to the left and over his seat toward the floor
           of the Cadillac. Officer Johnson further testified that
           [McKenzie] was ‘moving around towards the floor
           area of the vehicle’ and refusing to show his hands
           despite commands to do so. The jury could easily
           infer from this testimony that [McKenzie] was
           attempting to unload and to hide the firearm from
           the approaching officers. The Commonwealth also
           presented expert testimony which indicated that the
           DNA obtained from the grip and trigger of the
           firearm matched the DNA obtained from [McKenzie].
           In addition, [McKenzie] admitted to possessing the
           firearm in the Cadillac, although he claimed that
           Slappy gave it to him. Slappy, however, denied ever
           possessing the firearm and claimed that [McKenzie]
           was lying to the jury. In reaching its verdicts, the
           jury chose not to believe [McKenzie]’s explanation,
           as is the jury’s right. Commonwealth v. Arrington,
           86 A.3d 831, 840 (Pa. 2014) (‘the jury, in passing
           upon the weight and credibility of each witness’s
           testimony, is free to believe all, part, or none of the
           evidence’).

Trial Court Opinion, pp. 9-10.     We agree with the trial court, and we

conclude that the evidence, construed in the light most favorable to the




                                    -9-
J-S01016-15


Commonwealth, establishes beyond a reasonable doubt that he was in

constructive possession of the firearm.

       The decisions cited in McKenzie’s brief are distinguishable from the

present case.   McKenzie argues that Commonwealth v. Armstead, 305
A.2d 1   (Pa.1973),   and   Commonwealth       v.   Duffy,    340 A.2d 869

(Pa.Super.1975), demonstrate the Commonwealth’s failure to present

sufficient evidence of constructive possession. Brief For Appellant, pp. 11-

13. In Armstead, the defendant, a passenger in a vehicle, was convicted of

unlawful possession of a firearm that police officers discovered in the middle

of the front seat.   In Duffy, the defendant, a passenger in a vehicle, was

convicted of unlawful possession of a firearm far underneath the passenger’s

side of the front seat, a mask and gloves in the glove compartment and

burglary tools in the rear seat. On appeal, the convictions in Armstead and

Duffy were reversed due to insufficient evidence that the defendants knew

that there was contraband in their respective vehicles.        Here, in contrast,

multiple facts establish that McKenzie not only knew of but intentionally

exercised control (i.e., constructive possession) over the firearm found in his

vehicle: (1) the firearm was in plain view under the driver’s seat in the

middle of the vehicle, (2) McKenzie’s movements as the officers approached

the vehicle suggested that he was attempting to hide the firearm; (3)

McKenzie’s DNA was found on the firearm; and (4) McKenzie admitted

possessing the firearm when Slappy gave it to him.


                                    - 10 -
J-S01016-15


       Another decision referenced in McKenzie’s brief, Commonwealth v.

Heidler, 741 A.2d 213 (Pa.Super.2000) (en banc), is distinguishable as

well. In Heidler, the defendant and his girlfriend drove to a nearby school

to pick up the defendant’s son.          On the way to the school, the defendant

gave his handgun to his girlfriend, which she put in her purse.        Both the

defendant and his girlfriend carried valid licenses to carry a concealed

firearm. The defendant parked his vehicle in the school parking lot and went

into the school while his girlfriend remained in the vehicle. The defendant

was unaware that his estranged wife had filed a complaint against him

alleging a violation of the Protection From Abuse (“PFA”) Act.          Security

personnel at the school knew about the petition and called the police, who

rushed to the school and served the PFA petition on the defendant. While

talking to the defendant’s girlfriend, who still remained in the car, the police

learned that she had the defendant’s handgun in her purse. The defendant

was convicted of possession of a weapon on school property16. On appeal,

this Court held that there was insufficient evidence that the defendant had

constructive possession of the handgun, because he had neither the power

nor the intent to control the handgun:

              Presently, the firearm at issue was found in the
              purse of a passenger in [the defendant]’s vehicle.
____________________________________________


16
   See 18 Pa.C.S. § 912(b) (prohibiting individuals from “possess[ing] a
weapon ... on the grounds of ... any elementary or secondary publicly-
funded educational institution....”)



                                          - 11 -
J-S01016-15


           [The defendant] and his passenger did not have
           equal access to that purse. Under the facts before
           us, the only person that could be deemed to have
           access to the purse was its owner -- the passenger
           in [the defendant]’s vehicle. Following the rationale
           in our precedent, it is only logical that where [the
           defendant] did not have access to the area where
           the handgun was found, [the defendant] cannot be
           deemed to have the necessary power to control or
           intent to control the gun.

           Even assuming [the defendant] had the power to
           access the firearm, we fail to see how the trial judge
           could have logically concluded, beyond a reasonable
           doubt, that [the defendant] intended to exercise
           control over his handgun upon arriving at the middle
           school. The record in this case is devoid of evidence
           to support such an inference. On the contrary, it is
           clear that [the defendant]’s intent was to relinquish
           such control. Indeed, [the defendant] handed over
           his handgun to his girlfriend prior to entering school
           property. If it was his intention to retain control, he
           could have either kept the gun or put it in a place
           not under the control of a third party. The record
           does not, therefore, support a finding that [the
           defendant] intended to exercise control over his
           handgun.

Id., 741 A.2d at 216 (emphasis in original).        Unlike the defendant in

Heidler, who did not have access to the gun in his girlfriend’s purse,

McKenzie had access to the firearm in the middle of the vehicle. And instead

of relinquishing control of the firearm, as the defendant did in Heidler,

McKenzie exercised control by attempting to hide the firearm as the police

approached his vehicle.

     Finally,   citing   Commonwealth       v.   Williams,   346 A.2d 308

(Pa.Super.1975), McKenzie argues that the evidence is insufficient under


                                   - 12 -
J-S01016-15


section 6106(a)(1) because the Commonwealth failed to prove that he

concealed a firearm on or about his person.           Brief For Appellant, p. 14.

McKenzie misreads this statute to require proof both that he possessed a

weapon in a vehicle and concealed it on or about his person. An individual

is guilty under section 6106(a) if he carries a firearm without a license (1)

“in any vehicle” or (2) “concealed on or about his person, except in his place

of abode or fixed place of business.”          This provision is phrased in the

disjunctive, so each condition by itself provides a sufficient basis for finding

culpability.    Cf. Commonwealth v. Rhoads, 636 A.2d 1166, 1167

(Pa.Super. 1994) (“the simple assault statute is phrased in the disjunctive,

and each subsection of the statute provides an alternative basis for finding

culpability”). The Commonwealth fulfilled its burden under section 6106(a)

by proving that McKenzie carried a firearm without a license in a vehicle. No

proof of concealment was necessary.

      For these reasons, we reject McKenzie’s challenge to the sufficiency of

the evidence.

      In his second issue on appeal, McKenzie objects to the weight of the

evidence underlying his conviction for PWID. When reviewing a challenge to

the weight of the evidence, this Court’s role is not to consider the underlying

question of whether the verdict was against the weight of the evidence.

Commonwealth        v.   Kane,   10 A.3d 327,   332-333   (Pa.Super.2010).

Instead, we must decide if the trial court palpably abused its discretion when


                                      - 13 -
J-S01016-15


ruling on the weight claim. Id. In performing this task, we must remember

that the initial determination regarding the weight of the evidence is for the

factfinder, who is free to believe all, some or none of the evidence. Id. We

must not reverse a verdict based on a weight claim unless that verdict was

contrary to the evidence so as to shock one’s sense of justice.               Id.

Moreover, “[a]n abuse of discretion is not a mere error in judgment but,

rather,   involves    bias,   ill   will,     partiality,   prejudice,   manifest

unreasonableness, or misapplication of law.” Id.

      The Controlled Substance, Drug, Device and Cosmetic Act prohibits

“the manufacture, delivery, or possession with the intent to manufacture or

deliver, a controlled substance...” 35 P.S. § 780-113(a)(30). “[D]etermining

whether a person possesses a drug for personal use or with intent to deliver

is based upon the totality of circumstances.” Commonwealth v. Watley,

81 A.3d 108, 114 (Pa.Super.2013).           Although expert testimony can be

beneficial, it is by no means necessary. Id. While many cases have opined

that expert testimony is an important consideration in determining whether

a person intended to deliver a controlled substance, no case has ever held

that the absence of such testimony automatically renders the evidence

insufficient to sustain a PWID conviction. Id.

      During trial, McKenzie admitted possessing cocaine but insisted it was

for personal use.    Moreover, the Commonwealth did not present expert

testimony that McKenzie intended to deliver cocaine to other individuals.


                                     - 14 -
J-S01016-15


Nevertheless, there was considerable evidence that McKenzie intended to

sell the cocaine to others. The cocaine was mostly in rock form and weighed

ten grams. McKenzie had no paraphernalia, such as a pipe, with which to

ingest rock cocaine. He was unemployed at the time of his arrest, yet he

carried $640.00 in cash in his pocket and possessed two mobile cellular

phones and a firearm.    He attempted to destroy inculpatory evidence by

throwing cocaine out of the passenger side window as his vehicle fled from

Officer Johnson’s marked patrol car.    These facts, viewed in their totality,

indicate that McKenzie was selling cocaine, and he discarded the cocaine

during the flight from the police because this amount of cocaine showed that

he was a drug dealer.     Commonwealth v. Coyle, 203 A.2d 782, 789

(1964) (flight is evidence of consciousness of guilt and “may form the basis

in connection with other proof from which guilt may be inferred”);

Commonwealth v. Gonzalez, 858 A.2d 1219, 1223 (Pa.Super.2004)

(actions that attempt to conceal crime or destroy evidence are admissible as

evidence of consciousness of guilt).    It was within the jury’s province to

credit this evidence, and the jury’s decision to believe this evidence instead

of McKenzie’s claim of personal use does not shock our sense of justice.

     In his final argument, McKenzie contends that the trial court erred in

permitting Pennsylvania State Police forensic DNA scientist Joseph Kukosky

to testify as an expert in the field of forensic DNA analysis.       Kukosky




                                    - 15 -
J-S01016-15


testified that swabs taken from the firearm discovered in the vehicle

matched McKenzie’s DNA profile.

      The qualification of a witness as an expert

             rests within the sound discretion of the trial court,
             and the court’s determination in this regard will not
             be disturbed absent an abuse of discretion. See
             Commonwealth v. Serge, 837 A.2d 1255, 1260
             (Pa.Super.2003). As stated by this Court: ‘The
             standard for qualification of an expert witness is a
             liberal one. The test to be applied when qualifying an
             expert witness is whether the witness has any
             reasonable pretension to specialized knowledge on
             the subject under investigation.’ Commonwealth v.
             Wallace, 817 A.2d 485 (Pa.Super.2002).... A
             witness does not need formal education on the
             subject matter of the testimony, and may be
             qualified to render an expert opinion based on
             training and experience. Id.

Commonwealth v. Toritto, 67 A.3d 29, 37 (Pa.Super.2013) (emphasis in

original).

      The    trial   court   explains   that   Kukosky   met   the   standards   for

qualification as an expert witness:

             At the time of trial, Kukosky had worked in the
             Pennsylvania State Police DNA laboratory for three
             years, which included one year of training. Before
             that, Kukosky worked in the serology department for
             several years.     Kukosky also testified to his
             education, which included coursework and seminars
             on topics such as DNA and related subjects. Finally,
             Kukosky indicated that he testified as an expert
             seven previous times in trial courts throughout
             Pennsylvania. Based on this testimony, the court
             concludes that Kukosky was qualified to testify as an
             expert.




                                        - 16 -
J-S01016-15


Trial Court Opinion, p. 1517. We concur with this analysis and conclude that

the trial court acted within its discretion by admitting Kukosky’s testimony.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/9/2015




____________________________________________


17
  See also N.T., 9/9/13, pp. 35, 38, 42, 44, 48 (testimony cited in trial
court opinion).



                                          - 17 -